Citation Nr: 1420066	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  09-23 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased evaluation for service-connected anxiety reaction, evaluated as 50 percent disabling prior to July 7, 2007, and thereafter as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1970.

This matter returns on appeal to the Board of Veterans' Appeals (Board) by the way of an August 2013 Order from the United States Court of Appeals for Veterans Claims (Court) that granted a Joint Motion for Remand, which vacated part of a November 2012 Board decision that denied an evaluation in excess of 50 percent prior to July 7, 2010, and thereafter am evaluation in excess of 70 percent for anxiety disability, and remanded the case for compliance with the terms of the joint motion.  

In the November 2012 Board decision, the Board determined that an evaluation of 50 percent was warranted for the period from April 27, 2007, through February 24, 2009.  Prior to that decision, a 50 percent rating had already been assigned from February 25, 2009, to July 6, 2010.  While the Board considered the argument of the Veteran's representative that a 50 percent was warranted from November 2006, the Board rejected that argument.  The parties to the Joint Motion did not articulate that the Veteran was appealing the denial of an evaluation in excess of 30 percent prior to April 27, 2007.  Thus, any claim for an evaluation in excess of 30 percent for the period prior to April 26, 2007 is considered abandoned. 

As a matter of history, the claim on appeal originally arose from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut (RO), which increased the disability rating for the Veteran's anxiety disorder from 10 percent, to 30 percent effective November 3, 2006.  The Veteran timely appealed.

During the course of this appeal, an August 2010 rating decision increased the assigned rating to 50 percent from February 25, 2009, and to 70 percent from July 7, 2010; and a December 2012 rating decision implemented the November 2012 Board decision and assigned a rating of 50 percent for the period prior to July 7, 2010.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In October 2009, the Veteran testified at a personal hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  A transcript of this hearing was prepared and associated with the claims file.

In March 2010 and February 2012, the Board remanded this case for additional development.

In June 2012, the Veteran testified at a personal hearing before the undersigned VLJ.  A transcript of this hearing was prepared and associated with the claims file.

In the November 2012 decision, the Board awarded an increased evaluation of 50 percent for service-connected anxiety reaction for the period of April 27, 2007 to February 24, 2009, but denied an evaluation in excess of 50 percent for the period of April 27, 2007 to July 6, 2010, and an evaluation in excess of 70 percent for the period of July 7, 2010, to the present.  The Veteran appealed his claim to the Court and gave rise to the August 2013 Court Order.  

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the matter on appeal was remanded by the Court for action in compliance with the instruction in the joint motion.  

In the parties' Joint Motion, granted by the Court in August 2013, it was agreed that VA did not satisfy its duty to assist when it provided the Veteran with contradictory notice regarding VA's and the Veteran's obligations to obtain his employment records from the United States Postal Service (USPS) pursuant to 38 C.F.R. § 3.159(e).  As observed by the parties, the USPS remains part of the government, and VA has a duty to attempt to obtain records kept by the VA, military or any other federal government agency.  On remand, another attempt should be made to obtain the Veteran's USPS records. 

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2)(2013).  

In addition, the Board observes that the Veteran's anxiety reaction disability was last evaluated by VA in a July 2010 VA psychiatric examination.  The Court has held that where the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482   (1992).  Since almost four years have passed since the Veteran's most recent VA examination in 2010, another VA examination is necessary to ascertain the current severity of his disability.

Accordingly, the case is REMANDED for the following action:

1.  Update the claims folder with the Veteran's VA mental health treatment records since 2010.

2.  Appropriate efforts must be taken to obtain copies of the Veteran's relevant United States Postal Service records.  All records and/or responses received should be associated with the claims file.

The RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e) .

3.  After all available records and/or responses from each contacted entity are associated with the claims file, or the time period for the Veteran's response has expired, arrange for the Veteran to undergo a VA psychiatric examination, at an appropriate VA medical facility, to ascertain the severity of his service-connected anxiety reaction disability.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies deemed appropriate in the medical opinion of the examiner should be performed (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should set forth all examination findings, together with the complete rationale for the comments expressed, in a printed report.

4.  The RO/AMC should then re-adjudicate the claim under review here.  If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



